—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered April 22, 1993, convicting him of reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
The record supports the Supreme Court’s determination that the showup procedure utilized by the police came within the confirmatory identification exception to the notice and hearing requirements of the Crimirial Procedure Law for suggestive pretrial identification procedures (see, People v Rodriguez, 79 NY2d 445; People v Wiggins, 189 AD2d 908). Bracken, J. P., Copertino, Pizzuto and Hart, JJ., concur.